 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9    LARRY JOE PERCIVAL,                                    Case No. 1:20-cv-00297-SKO (PC)

10                         Plaintiff,                        ORDER TO SUBMIT APPLICATION
                                                             TO PROCEED IN FORMA PAUPERIS
11             v.                                            OR PAY FILING FEE

12    S. KERNAN, et al.,                                     45-DAY DEADLINE

13                         Defendants.
14

15            Plaintiff is a state prisoner proceeding pro se in this civil rights action. Plaintiff has filed

16   an application to proceed in forma pauperis (Doc. 2); however, the application is not complete

17   and is not specific to incarcerated litigants. Accordingly, the Court DIRECTS Plaintiff, within 45

18   days of the date of service of this order, to submit the attached prisoner application to proceed in

19   forma pauperis, completed and signed, or, in the alternative, pay the $400.00 filing fee for this

20   action. No requests for an extension will be granted without a showing of good cause.

21   Failure to comply with this order will result in dismissal of this action.

22
     IT IS SO ORDERED.
23

24   Dated:      March 9, 2020                                        /s/   Sheila K. Oberto                .
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
